Title: From Alexander Hamilton to James Taylor and Abishai Thomas, 3 November 1791
From: Hamilton, Alexander
To: Taylor, James,Thomas, Abishai



Treasury Department Novr. 3rd 1791
Gentlemen,

The measures taken to ascertain the fact, whether the State of North Carolina has ever issued its own certificates in lieu of those of the United States not yet having produced the desired information, as inconveniences would arise from longer delay of a determination of the question which arises on the eighteenth section of the Act making provision for the debt of the United States.
I take the liberty to request the favor of you to give me such information as you may possess concerning the above mentioned fact together with your opinions of the real state of the thing.
I have the honor to be, with   great consideration   Gentlemen
Your obedt Servant
Alexander Hamilton Abisha Thomas & JamesTaylor Esqrs Agents forNorth Carolina
